FILED
                            NOT FOR PUBLICATION                             APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ERNESTO PATINO-FIGUEROA, a.k.a.                  No. 07-71226
Ernesto Figueroa Patina,
                                                 Agency No. A090-527-689
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 17, 2012 **

 Before:     LEAVY, PAEZ, and BEA, Circuit Judges.

       Ernesto Patino-Figueroa, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his request for a continuance. Our




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part

the petition for review.

      We lack jurisdiction to consider Patino-Figueroa’s contention that the

United States Citizenship and Immigration Services violated due process by

unreasonably delaying the adjudication of his Relative Visa Petition, Form I-130

because he failed to exhaust his administrative remedies. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      Patino-Figueroa has waived any challenge to the agency’s denial of a

continuance. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                     07-71226